Upon petition to re-hear,
McEaRLAnd, J.,
said t
An earnest petition to re-hear has been presented.
1st, It is argued that in cases of this character, restitution will not be ordered except where specific property has been received, and remains so that it can be restored in specie, and consequently money paid cannot he restored, because the specific money paid has not been shown to be in the hands of the defendant.
Such a proposition we think cannot he maintained in reason, and some of the authorities re*714ferred to in the brief show the power to order restitution is not confined to the cases supposed.
We have held that a party paying money under a judgment afterwards reversed, may have an order that it he restored, and we hare no doubt that the holding is correct.
2nd. It is insisted that restitution can only be ordered where the parties are the same, and that the executor of Brinkley is a new' party in such a sense as to require a new and original proceeding to recover the money from him. We have no hesitation in holding against this proposition. The cause was revived against ' the executor of Brinkley in the Supreme Court of the United States and he stands in the shoes of Brinkley, and subject to the same remedies and proceedings as would have been allowed against Brinkley had he lived; and no injury can result to him personally, as the decree to be rendered against him must be satisfied out of the assets of1 Brinkley’s estate in his hands.
There can be no good reason why a new suit should he resorted to, because of Brinkley’s death.
Again it is argued that before restitution can be ordered the record, should show the payment of the money and evidence aliunde cannot be resorted to. Of course we would not order the money restored if the fact of its payment remained in dispute or doubt. We do not see, however, why there may not be other modes of ascertaining the fact as conclusive as the return of an execution *715satisfied. As, for instance, the admission of the parties by themselves or their counsel. We assumed that, in fact, the money was received by Brinkley from the admissions contained in the briefs of counsel in their answer to the motion. We accepted their statement of the facts to be entirely correct, and for that reason did not deem it necessary to require other evidence.
It is now assumed that the admissions were only made for the purposes of the argument. We certainly did not so understand it. In the brief then filed, signed by the same solicitors who present the petition to re-hear, after insisting that the decree of this Court was not paid or satisfied , the following language is used, to-wit: “ The facts as they transpired are these: Upon the rendition of the parol decree of the State Supreme Court, S. Mosby and his attorneys, Harris, MeKissick & Turley, finding that Gates, Wood and McKnight, and J. L. Williams • were in failing circumstances, set about to secure him, Mosby, every means of protection against the loss of the entire judgment. Upon his, Mosby, becoming their surety, Gates and Wood had made deeds in trust on real estate to indemnify him. As a further security against loss, his attorneys advised him not to satisfy the judgment and execution, but to go to Brinkley and purchase from him the judgment and execution that he might have the benefit of any lien or priority the execution might give him on the goods or real estate of his principals or co-*716security. This — at the time very commendable advice was put into action by Mosby, and he- purchased from Brinkley an assignment of the judgment and execution, himself took control of it, voluntarily paid therefor the sum he might have otherwise been compelled to pay and set to work to collect the same from his principals and the one-half from his co-surety, 'Williams.”
This is the statement of facts to support which an affidavit of J. B. Heiskell, exhibiting the letter of L. D. MeKissick, one of the solicitors of Mosby, was presented, which says that Mosby paid the money to Brinkley upon an assignment as stated.
The returns on the execution were also referred to, showing that it was run for the benefit of Mosby. In view of these statements in answer to the affidavits of Mosby that he paid the money it cannot be said that the fact that Brinkley received the money is in dispute. The only dispute was whether the money was paid in satisfaction of the judgment or upon a purchase thereof.
If these statements were .inadvertantly made under a misapprehension of ’ the facts, of course they might be retracted and the real facts presented to the Court, but until counsel undertake to show that in reality the facts were different, and the admission inadvertently made, we will take the admission as true, especially when it is so supported as to leave no reasonable doubt of its truth.
The only question remaining, and the one al*717ready considered on the former hearing, is, whether, npon the facts stated, the assignment to Mosbey made it his judgment so that upon the reversal, the loss fell upon him. And, upon this question, after a careful consideration of the argument presented, we entertain no doubt whatever.
It is unnecessary to enquire whether, upon an out and out assignment, to a stranger, of a judgment, which is afterwards reversed, showing that it had no valid existence as a debt whatever, the assignee could have any remedy for the money paid, and under what circumstances, and to what extent such remedy would be allowed.
In this case, as we have already said, whatever may have been the form, the substance of the transaction was, that the money was paid to Brinkley, because he had the power to collect it. The form of an assignment was resorted to to give Mosby the advantage of the judgment, and execution against his principals and co-surety.
If it had been expressly agreed that Mosby was to take the risk of a reversal, the case would be different, but, under the facts of this case, and in the absence of such a stipulation, we do not hesitate to say that Mosby is entitled to- the benefit of the reversal. After the payment of the money, he joined his principals in the prosecution of the writ of error against Brinkley, which is inconsistent with the assumption that he was in reality the owner of the judgment.
Brinkley has received the money to which, by *718the judgment of Supreme Court, he was not entitled, and Ms executor must restore it, otherwise the judgement of that tribunal would be utterly disregarded.
The judgment of the law cannot be avoided- by specious refinement; the substance must be enforced.
Petition dismissed.